BROWN, J.,
dissenting.
The majority holds that appellant is entitled to worker's compensation benefits under § 27-12-106(a)(lv), W.S.1977, . (June 1983 Replacement) which provides in part:
“(a) The extrahazardous occupations and employees to which this act * * * applies are:
[[Image here]]
“(Iv) Recreational guides employed and actively engaged in service to clients for compensation and involved hazardous outdoor guiding and public service activities including skiing * 4 (Emphasis added.)
Appellant admits that he is not a recreational guide nor does he engage in a service to clients, but rather he serves only his employer, the Jackson Hole Ski Corporation. In my view, appellant’s job description does not come within the ambit of § 27-12-106(a)(lv). In order to bring appellant within the statute it must be expanded and stretched. We have said numerous times that we will not do this. Weyerhaeuser Company v. Walters, Wyo., 707 P.2d 733 (1985); Matter of Estate of Reed, Wyo., 672 P.2d 829, 42 A.L.R.4th 167 (1983); Saffels v. Bennett, Wyo., 630 P.2d 505 (1981).
The majority observes in footnote 2 that “ 4 * 4 it would be reasonable to determine that premium payments were made by the employer * * This is speculation, and there is nothing in the record in support of *759this observation. The majority also notes that the employer approved appellant’s claim. I attach no significance to this. It is not surprising that the employer did not object in that payment of the claim would have negligible, if any, financial impact to the employer.
The majority opinion is a well-reasoned logical argument that appellant should be covered by the Worker’s Compensation Act. I do not disagree that appellant should be covered; however, the legislature should correct the deficiency in the law rather than this court.
I would affirm the district court.